Citation Nr: 0406933	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland Oregon.

The Board notes that the veteran presented a claim for 
bilateral hearing loss and pension in January 2001.  The 
veteran withdrew his pension claim in June 2001.  A March 
2002 RO rating decision, initially denied the veteran's claim 
for bilateral hearing loss because the veteran had not 
presented any medical evidence to support his claim.  
Consequently the veteran presented a notice of disagreement 
in March 2002.  Following examinations in October and 
November 2002, the RO held that service connection for 
hearing loss, right ear was granted with an evaluation of 
zero percent disabling, however, service connection for 
hearing loss, left ear was denied.  The veteran perfected his 
appeal on the issue service connection for hearing loss, left 
ear in January 2003.

The Board notes that the veteran did submit a January 2003 
notice of disagreement with the November 2002 rating action 
regarding the disability rating of the right ear.  The RO 
issued a June 2003 statement of the case regarding the 
evaluation of the right ear hearing loss.  However, there is 
no evidence in the record that the veteran has perfected an 
appeal regarding the right ear disability evaluation.  
Accordingly, the only issue presently before the Board is the 
issue of entitlement to service connection for hearing loss, 
left ear.  


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
VAMC audiological examination findings record that the 
veteran had stapedectomy surgery in the mid 1990's.  These 
records are not part of the claims folder.  Under the VCAA, 
the VA should make reasonable efforts to secure these 
records.  38 U.S.C.A. § 5103A(a).  Following the 
incorporation of these private treatment records, the RO 
should determine whether an additional examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should request all of the 
veteran's available private treatment 
records, including those regarding his 
stapedectomy surgery.

3.  Following the aforementioned 
development the RO should weigh the 
necessity of any additional development, 
including the need for another 
examination.

4.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford applicable opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



